Exhibit 10.3

SILICON GRAPHICS INTERNATIONAL CORP.
SECOND AMENDMENT TO EMPLOYMENT LETTER




This SECOND AMENDMENT TO EMPLOYMENT LETTER (this “Second Amendment”), effective
February 21, 2013 (the “Effective Date”), is executed by and between Silicon
Graphics International Corp., a Delaware corporation (“SGI”), and Jennifer W.
Pileggi (the “Executive”). SGI and the Executive are each individually referred
to as a “Party” and are collectively referred to as the “Parties” herein.


RECITALS


Whereas, Executive and SGI have entered into an employment agreement letter
dated September 9, 2011, as amended by a First Amendment dated December 17, 2012
(the “Employment Letter”); and


Whereas, the parties desire to amend the Employment Letter again.


AGREEMENT


Now therefore, in consideration of the mutual promises and covenants set forth
in this Second Amendment, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that upon the Effective Date, the Employment
Letter is hereby amended as follows:


1.
Section 8 of the Employment Letter is hereby amended to read in its entirety as
follows:

“CHANGE IN CONTROL SEVERANCE BENEFITS. If, within twelve (12) months following a
Change in Control, your employment is terminated by the Company without Cause,
or by you for Good Reason; and you sign, date, return to the Company and allow
to become effective a release of all claims in the form attached hereto as
Exhibit B or such other form satisfactory to the Company in its sole discretion
(the “Release”), then in lieu of any Severance Benefits set forth in Section 9
herein, you shall be entitled to receive the following severance benefits (the
“Change in Control Severance Benefits”); provided that you must execute and
return the Release on or before the date specified by the Company in the
prescribed form (the “Release Deadline”).  The Release Deadline will in no event
be later than fifty (50) days after your separation.  If you fail to return the
Release on or before the Release Deadline, or if you revoke the Release, then
you will not be entitled to the benefits described in this Section 8.  The
severance payments will commence within sixty (60) days after your separation
and, once they commence, will include any unpaid amounts accrued from the date
of your separation.  However, if the 60-day period described in the preceding
sentence spans two calendar years, then the payments will in any event begin in
the second calendar year.
a.
Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
become fully vested upon the closing of a Change in Control of the Company;

b.
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date (ii) the full amount of your annual performance
bonus at target, and (iii) the prorated amount of your quarterly performance
bonus at target for the fiscal quarter in which the





--------------------------------------------------------------------------------

Exhibit 10.3

termination occurred. The severance pay will be paid in one lump sum payment,
subject to required payroll deductions and withholdings; and
c.
COBRA Benefits. If you timely elect and continue to remain eligible for
continued group health insurance coverage under federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your employment termination date (including
dependent coverage, if applicable) for twelve (12) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Company if you become eligible for group health insurance coverage through a
new employer within twelve (12) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) twelve (12)
months after your employment termination date."

2. Section 9 of the Employment Letter is hereby amended to read in its entirety
as follows:
“SEVERANCE BENEFITS. If, at any time other than during the twelve (12) month
period following a Change in Control, your employment is terminated by the
Company without Cause, or by you for Good Reason; and you sign, date, return to
the Company and allow to become effective the Release, then you shall be
entitled to receive the following severance benefits (the “Severance Benefits”);
provided that you must execute and return the Release on or before the Release
Deadline. If you fail to return the Release on or before the Release Deadline,
or if you revoke the Release, then you will not be entitled to the benefits
described in this Section 9. The severance payments will commence within sixty
(60) days after your separation and, once they commence, will include any unpaid
amounts accrued from the date of your separation.  However, if the sixty (60)
day period described in the preceding sentence spans two calendar years, then
the payments will in any event begin in the second calendar year.
a.
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) six (6) months of your base salary in effect as of the
employment termination date, and (ii) the prorated amount of your quarterly
performance bonus at target for the fiscal quarter in which the termination
occurred. The severance pay will be subject to required payroll deductions and
withholdings, and will be paid in thirteen (13) equal installments over a period
of six (6) months, with such payments made on the Company’s normal payroll
schedule; and



b.
COBRA Benefits. If you timely elect and continue to remain eligible for COBRA,
the Company will pay your COBRA premiums sufficient to continue your group
health insurance coverage at the same level in effect as of your employment
termination date (including





--------------------------------------------------------------------------------

Exhibit 10.3

dependent coverage, if applicable) for six (6) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Board if you become eligible for group health insurance coverage through a
new employer within six (6) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) six (6)
months after your employment termination date.”
3. Except as amended herein, the Employment Letter shall remain in full force
and effect without modification thereto.
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date.
SILICON GRAPHICS
EXECUTIVE
INTERNATIONAL CORP.
 
 
 
By: /s/ Jennifer Pratt
By: /s/ Jennifer W. Pileggi
Name: Jennifer Pratt
Name: Jennifer W. Pileggi
Title: SVP, Human Resource
Title: SVP, General Counsel and Corporate Secretary
 
 
Signature Date: April 4, 2013
Signature Date: April 4, 2013





